Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 1lof32 PagelD #: 909

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

UNITED STATES )
)

vs ) Case No. 1:16-CR-00245-CG
)
)

DIONE PETITE

 

MOTION FOR COMPASSIONATE RELEASE — DEBILITATED MEDICAL CONDITION

 

COMES NOW, Dione Petite is an inmate incarcerated with failing health. Suffering from 1
several chronic, debilitating and life-threatening illnesses, she respectfully asks the Court to

exercise its discretion to grant a reduction in sentence for “extraordinary and compelling

reasons.” The Court’s authority rests upon 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the ro
First Step Act (“FSA”). As demonstrated below, the circumstances that support Ms. Petite’s =
“compassionate release” easily satisfies the statutory “extraordinary and compelling” test, o
even without considering the COVID-19 pandemic. The difficulty of controlling the spread of
COVID-19 in prisons, combined with the risk that Ms. Petite will die from the virus, should

she become infected, makes her application all the more compelling.

Dione Petite’s circumstances present a strong case for a compassionate reduction in her

sentence at this time to another form of imprisonment, home confinement. She has been in
continuous custody since her arrest in November 2016.

Research from Johns Hopkins and UCLA shows prisoners are 550% more likely to catch

covid, and 300% more likely to die from it. Reports from many institutions and media have

stated that Warden's and Case Managers refuse to sign compassionate release paperwork

for those that are eligible.

Beginning on or about March 1,2016, and continuing through on or about the date of the

return of this indictment, in the Southern District of Alabama, Southern Division and

elsewhere, the defendants, Dione Kyreme Petite,and co-defenders did willfully, knowingly

and unlawfully conspire with each other, both known and unknown to distribute a Schedule
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 2of32 PagelD #: 910

It controlled substance, to-wit: methamphetamine (actual), contrary to Title 21, United
States Code, Section 841(a)(1). In violation of Title 21, United States Code, Section 846.
The quantity of methamphetamine (actual) each defendant conspired with the intent to
possess exceeded 50 grams; thus, the defendants are subject to the penalty provisions of
Title 21, United States Code, Section 841(b)(1)(a).

Ms. Petite suffers from several chronic and debilitating medical conditions that affect nearly
every aspect of her daily life. These conditions, which are detailed below, include Human
Immunodeficiency Virus(HIV), Asthma and she spends over 90% of her life in a wheelchair.
These and other conditions from which Ms. Petite suffers, makes her health increasingly
tenuous and life in prison increasingly miserable. They also place her at very high risk of
death from COVID-19, should she contract it, and despite the best efforts of the Bureau of
Prisons (“BOP”), the prison environment is extremely conducive to the spread of the virus.

Although Ms. Petite’s physical health has declined during her incarceration, her personal
growth and moral character have flowered as her body deteriorated. She is deeply
involved in the prison’s religious community and self-development.

Ms. Petite is consistently described by the staff at Aliceville SPC, her fellow inmates, and
others in the community as a kind, compassionate, generous, and sincere woman who is
devoted to serving others. Those who have had the opportunity to get to know Ms. Petite,
including medical professionals, stress that Ms. Petite is not a risk to any person or the
community. Ms. Petite’s has displayed acts of kindness and caring toward everyone she
comes in contact with.

While the Court in contemplating a motion for reduction in sentence must also consider
the nature of Ms. Petite’s offense conduct, Ms. Petite’s release, after serving 4 years,
would not be outside of the mainstream.

In many ways, Dione Petite is not the same person that she was when committed to
custody 4 years ago. She has become a deeply religious and moral person whose acts of
kindness illustrates the strength of her character. She is suffering, badly, and is “desperate”
to be reunited with her family and her loved ones.4 Respectfully, as demonstrated below,
she satisfies all the legal criteria for a reduction in sentence at this time, and her application

for compassionate release is compelling.
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 30f32 PagelD #: 911

After sentencing, Ms. Petite was admitted to Aliceville FCi in Aliceville, Alabama she has
recently been transferred to Aliceville SPC due to she is a low risk, nonviolent offender with
no disciplinary actions where she is currently incarcerated. She was expecting to go to FMC
Carswell, a federal medical center located in Fort Worth, Texas where she could properly
and adequately receive treatment for her chronic medical conditions.
Barely four years after being incarcerated at Aliceville, Ms. Petite suffers asthma,
hemophilia, severe edema and hypertension. The severe hypertension and anemia which
she has been prescribed an oral medication but her conditions remain unstable. Ms. Petite
has continued to experience a serious and progressive decline in both her physical and
cognitive wellbeing. She also suffers from a number of chronic medical conditions that
substantially inhibit her ability to provide self- care within the environment of a correctional
facility. She is also diagnosed with HIV which is a debilitating disease which will lead to her
death. Most notably, HIV has severely weakened her immune system which makes her
easily susceptible to many illnesses and diseases, especially COVID-19. As her disease
progresses, she may experience seizures, dementia, heart strain, respiratory infections,
shingles, kidney damage, skin sores, difficulty eating, as well as mental and behavioral
changes, sleep problems, depression, memory difficulties, and fatigue (Healthline.com)
There is no cure for HIV and complications relating to the disease can be serious, to fatal.
In 2019, the Centers for Disease Control and Prevention (“CDC”) rated Asthma (a chronic
respiratory disease) the 4th leading cause of death in the United States.
Ms. Petite’s history of Asthma, Hypertension, Hemophilia and Anemia combined with her
illness, HIV diagnosis make it increasingly difficult for her to go about her daily life. She
frequently drops things and is disoriented by movement and noise, which is a constant
issue given the conditions at Aliceville SPC, as in any prison. It is becoming increasingly
weak and has fallen over 10 times, she also spends over 90% of her life in a wheelchair in
which she needs assistance to get dressed, put on stockings, get her food and get from
place to place in her wheelchair.
Ms. Petite is in a constant state of fatigue and finds it difficult to stay awake throughout the
day. Her condition diminishes her ability to provide self-care.

In addition to the conditions discussed above, Ms. Petite has been diagnosed with a
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 4of32 PagelD #: 912

variety of other serious and chronic medical conditions, including, but not limited to:

e HIV

e Hypertension

e Hemophilia

e Anemia

e High cholesterol

e Morbidly obese BMI >40, over 400 Ibs

e Severe migraines

e Arthritis
Given Ms. Petite’s legion of underlying health problems from which she suffers, she is also
at extremely high risk of suffering serious, if not fatal, complications should she contract
COVID-19, which has already infected a number of inmates at SPC Aliceville, one
of whom has died. According to the CDC, in the United States, people with underlying
health conditions— including Human Immunodeficiency Virus( HIV), Asthma, Hypertension,
Obesity—are to be at an especially high risk for severe disease from COVID-19, if they
become infected, as compared to people without any underlying health conditions.
Notwithstanding her circumstances and the harsh conditions of her confinement, Ms. Petite
has proven herself to be a model inmate and a person of good moral character. She has
sustained generosity and brought positivity to others. She has no record of serious
misconduct since being incarcerated and she is very highly regarded by her fellow inmates
and the staff at Aliceville SPC. Moreover, Ms. Petite has devoted the past four years to
self-improvement and personal growth.
Ms. Petite’s conduct during her incarceration has included “numerous prosocial
activities, both on an organized basis and on an informal basis. She is especially active
within Aliceville SPC’s religious community. For years, Ms. Petite has demonstrated a
remarkable commitment to the spiritual growth and development of her fellow inmates. Ms.
Petite is in a medical category that increases a person’s risk for severe disease or death
from COVID-19.

If granted compassionate release, the time Ms. Petite has left will be spent attempting
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 5of32 PagelD #: 913

to manage her illnesses, limiting her level of pain and discomfort, continue being a positive
influence on other inmates and reconnecting with her family. Ms. Petite’s will be residing
with her cousin Joelyn Newbury in Mobile, AL.

Ms. Newbury is eager to welcome Ms. Petite home and has agreed to take care of Ms.
Petite and ensure that she has access to the best doctors and medical treatments available.
Ms. Newbury has the financial means to care for Ms. Petite.

Administrative Remedies should be waived due to urgency of Ms, Petite medical
circumstances and futility.

This Court, upon motion of the Director of Bureau of Prisons or upon motion of the defendant
after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant's facility, whichever is earlier.

Under 18 U.S.C. 3582(c)(1)(A), courts may “reduce an inmate's term of imprisonment (and may
impose a term of probation or supervised release with or without conditions that does not
exceed the unserved portion of the original term of imprisonment) where “extraordinary and
compelling reasons warrant release,” or the prisoner’s age and other factors make release
appropriate. 18 U.S.C. 3582(c)(1)(A). 18 U.S.C. 3553.

Dione Petite has not exhausted her administrative remedies due to her dangerous health
conditions and the urgency of the circumstances, the requirement to exhaust the
administrative remedies should be waived due to futility.

Since the enactment of the First Step Act on December 21, 2018, the BOP is no longer the
gatekeeper in compassionate release cases, nor is this Court in any way bound by BOP
determinations in these matters. As noted in Sester v. United States, 566 U.S. 231, 132
S.Ct. 1463, 182 L-Ed.2d 455 (2012), decisions about sentencing “should not be left to
employees of the same Department of Justice that conducts the prosecution.”

Under 18 U.S.C. 3582(c)(1)(A)(i), Petite must both meet the exhaustion requirement and
demonstrate that “extraordinary and compelling reasons’ warrant a change of method or
reduction of his sentence. Petite’s exhaustion of the administrative process can be waived
in light of the extraordinary threat posed - in his unique circumstances - by the Covid-19
pandemic. Pursuant to United States v. Sawicz, No. 08-cr-287 (ARR), 2020
WL1815851(EDNY Apr. 10, 2020), United States v. Almonte, No. 3:05-cr-58 (GRU), 2020
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 6of32 PagelD#: 914

WL1812713 (D. Conn. Apr. 9, 2020), and United States v. Gentille, No. 19-cr-590 (KPF),
2020 WL1814158 (SDNY Apr. 9, 2020).

“Even where exhaustion is seemingly mandated by statute.....the requirement is not is not
absolute.” Washington v. Barr, 925 F .3d 109, 118 (2d Cir.2019) (citing McCarthy v.
Madigan, 503 U.S. 140, 146-47, 1992). There are three circumstances where failure to
exhaust may be excused. “First, exhaustion may be unnecessary where it would be futile,
either because agency decision makers are biased or because the agency has already
determined the issue.” Id. Second, “exhaustion may be unnecessary where the
administrative process would be incapable of granting adequate relief.” Id at 119. Third,
“exhaustion may be unnecessary where pursuing agency review would subject plaintiffs to
undue prejudice.” Id.

All three of these exceptions apply here. “Undue delay, if it in fact results in catastrophic
health consequences, could make exhaustion futile. Moreover, the relief the agency might
provide could, because of undue delay, become inadequate. Finally, and obviously, Petite
could be unduly prejudiced by such delay.” Washington, 925 F .3d at 120-21; see also
Bowen v. City of New York, 476 U.S. 467, 483 (1986) (holding that irreparable injury
justifying the waiver of exhaustion requirements exists where ‘the ordeal of having to go
through the administrative process may trigger a severe medical setback” (internal
quotation marks, citation, and alterations omitted); Abbey v. Sullivan, 978 F .2d 37, 46 (2d
Cir. 1992).

Courts have excused exhaustion of administrative remedy on futility grounds when an
adverse decision would be certain, see Randolph-Sheppard Vendors of Am. v. Weinberger,
795 F. Ed 90 (D.C. Cir. 1986) and when’ resort to administrative remedies would be clearly
useless.” A number of other courts have also found that requiring inmates to challenge the
BOP's policy regarding placement through the administrative process would be futile. See,
Fagiolo v. Smith, 326 F. Supp. 2d 589, 590 (M.D. Pa. 2004), exhaustion would be futile, the
BOP has adopted a clear and inflexible policy regarding its interpretation of 18 U.S.C. 3624,
even though it has been amended by the First Step Act.

Extraordinary and Compelling Reasons Consistent with U.S.S.G. § 1B1.13 Exist For the

Reduction of Dione Petite’s 10 Year Sentence to Home Confinement.
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 7of32 PagelD #: 915

Pursuant to § 1B1.13, there are at least three extraordinary and compelling reasons
warranting a sentence reduction in this case. First, Ms. Petite is “suffering from a serious
physical or medical condition” and is “experiencing deteriorating physical or mental health
because of the aging process that substantially diminishes” her ability to care for herself
“within the environment of a correctional facility” and which is irreversible. U.S.S.G. §
1B1.13 cmt. n.1(A)(ii)(1), (I). Second, Ms. Petite is “at least 00 years old...experiencing a
serious deterioration in physical and mental health because of the aging process and...has
served at least 4 years” of her custodial sentence. Id. § 1B1.13 cmt. n.1(B). Third, there
exist in Ms. Petite’s case extraordinary and compelling reasons warranting a reduction in
sentence “other than, or in combination with,” her serious medical condition. Id. § 1B1.13
cmt. n.1(D).

The Court Should Find Extraordinary and Compelling Reasons Warranting a

Sentence Reduction Based on Ms. Petite’s Serious Medical Condition.

As set forth above, one of the expressly identified “extraordinary and compelling

reasons” recognized by the U.S. Sentencing Commission is the medical condition of the
defendant. Specifically, Application Note 1(A)(ii) of § 1B1.13 states, in relevant part, that
extraordinary and compelling reasons exist if the defendant is “suffering from a serious
physical or medical condition...or experiencing deteriorating physical or mental health
because of the aging process, that substantially diminishes the ability of the defendant to
provide self-care within the environment of a correctional facility and from which he or she is
not expected to recover.”

Ms. Petite is suffering from HIV, asthma, hemophilia, severe edema, obesity and
hypertension. The severe hypertension and anemia which she has been described as an
oral medication but her conditions remain unstable. Ms. Petite has continued to experience
a serious and progressive dectine in both her physical and cognitive wellbeing. She also
suffers from a number of chronic medical conditions that substantially inhibit her ability to
provide self- care within the environment of a correctional facility. She is also diagnosed
with HIV which is a debilitating disease which will lead to her death. Most notably, HIV has

severely weakened her immune system which makes her easily susceptible to many
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 8 of 32 PagelD #: 916

illnesses and diseases, especially COVID-19. As the disease progresses, Ms. Petite may
experience seizures, dementia, heart strain, respiratory infections, shingles, kidney
damage, skin sores, difficulty eating, as well as mental and behavioral changes, sleep
problems, depression, memory difficulties, and fatigue (Healthline.com) There is no cure for
HIV and complications relating to the disease can be serious, to fatal.

In 2019, the Centers for Disease Control and Prevention (“CDC”) rated Asthma (a chronic
respiratory disease) the 4th leading cause of death in the United States.

Ms. Petite’s history of Asthma, Hypertension, Hemophilia and Anemia combined with her
illness H!V diagnosis make it increasingly difficult for her to go about her daily life. She
frequently drops and is disoriented by movement and noise, which is a constant issue given
the conditions at Aliceville SPC, as in any prison. It is becoming increasingly weak as a
result of she spends over 90% of her life in a wheelchair and she needs assistance to get
dressed, put on stockings, get her food and get from place to place in her wheelchair.

These illnesses and diseases are irreversible and affect nearly every aspect of Ms. Petite’s
day-to-day life. Ms. Petite’s capacity to cope with pain, as well as the manner in which she
experiences pain. Ms. Petite’s medical records provide ample evidence of the debilitating
effects of her conditions a result, Ms. Petite now lives with chronic pain. In addition, Ms.
Petite has requested a specialist, to consult for required treatment, insight and analysis
with respect fo Ms. Petite’s current debilitating medical condition so she can receive proper
treatments and care required for prevention and complications with the diseases. Her
request has been ignored and fell on death ear to the medical staff at Aliceville refuses to
adequately treat her conditions to improve her health.

In addition, the pandemic threat of COVID-19 greatly diminishes the ability of any ailing

and vulnerable prisoners to provide self-care in a new and additional way. See United
States v. Perez, No. 17 Cr. 513-3(AT), 2020 U.S. Dist. LEXIS 57265, at *9-10 (S.D.N.Y. Apr.
1, 2020) (“Confined to a small cell where social distancing is impossible, [defendant] cannot
provide self- care because he cannot protect himself from the spread of a dangerous and
highly contagious virus.”). Prisoners cannot self-isolate from others who may be infected,

cannot maintain at least six feet of separation from others as a precaution, cannot choose
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 9of32 PagelD #: 917

whether to wear a mask, and cannot control the cleanliness either of their immediate
surroundings or of their general environment.

Courts have routinely found that extraordinary and compelling reasons exist under

similar circumstances, particularly where, as here, the defendant’s medical conditions
require frequent monitoring, evaluation, and treatment. See, e.g., United States v. McGraw,
No. 2:02-cr- 00018-LUM-CMM-01, 2019 U.S. Dist. LEXIS 78370, at *10-11 (S.D. Ind. May 9,
2019) (finding it “highly pertinent” that the defendant’s medical conditions, which included
chronic pain and recurring diarrhea, “require frequent monitoring, evaluation, and treatment”
and determining that, “[t]jaken all together,...[defendant’s] chronic, serious conditions,
including those that are mitigated when properly treated by medical professionals,
demonstrate a substantially diminished ability to provide self-care from which he is not
expected to recover’). For example, a recent decision from the District of Hawaii found
extraordinary and compelling reasons justifying early release pursuant to § 3582(c)(1)(A)
and § 1B1.13 of the Sentencing Guidelines where defendant was “73 years old and suffers
from serious medical conditions (among them, Parkinson's Disease, asthma and diabetes)
which are well-documented and serious....” United States v. Ben-Yhwh, No. 15-00830 LEK,
2020 U.S. Dist. LEXIS 65677, at *14 (D. Haw. Apr. 13, 2020). Similarly, the Southern District
of Illinois recently found extraordinary and compelling reasons exist where the defendant
“suffers from multiple serious physical conditions,” including HIV, hypertension, and anemia,
“and he can no longer care for himself.” United States v. Dingle, No. 12-30098, 2020 U.S.
Dist. LEXIS 68604, at *4 (C.D. Ill. Apr. 20, 2020); see also United States v. Sholler, No.
17-cr-00181-SI-1, 2020 U.S. Dist. LEXIS 86084 (N.D. Cal. May 15, 2020) (granting motion
for compassionate release where defendant suffered from “Parkinson’s disease, major
depressive disorder, acute sinusitis, diabetes mellitus (type Il), hyperlipidemia, ulcerative
colitis, and COVID-19 virus infection,” finding that “[b]Jased on the medical records
submitted,... defendant is ‘suffering from a serious physical or medical condition . . . that
substantially diminishes the ability of the defendant to provide self-care within the
environment of a correctional facility and from which he . . . is not expected to recover”
(quoting U.S.S.G. § 1B1.13 cmt. n.1(A)(i)(I))); Perez, 2020 U.S. Dist. LEXIS 57265, at *9-10

(finding defendant’s “recent surgeries, and his persistent pain and vision complications”
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 10 of 32 PagelD #: 918

constitute extraordinary and compelling reasons pursuant to Application Note 1(A)(ii) of §
1B1.13); United States v. Spears, No. 3:98-cr-0208-SI-22, 2019 U.S. Dist. LEXIS 177991, at
*9- 10 (D. Or. Oct. 15, 2019) (“[Defendant] is nearly 77 years old and has served more than
20 years of imprisonment. His serious, possibly terminal, health problems meet the Policy
Statement’s categories of a serious medical or physical condition and a serious
deterioration in physical health because of the aging process.... His medical problems also
substantially diminish his ability to provide self-care within the environment of a correctional
facility. Accordingly, he meets the requirements of the Policy Statement's categories of
extraordinary and compelling reasons A(ii)(1), A(ii)(Il)....”); United States v. Bellamy, No.
15-165(8) (JRT/LIB), 2019 U.S. Dist. LEXIS 124219, at *2, 9-10 (D. Minn. July 25, 2019)
(finding extraordinary and compelling reasons exist where defendant “has several serious
chronic illnesses,” including heart problems, diabetes, and chronic kidney disease, “is
experiencing deteriorating health as a result of the aging process, is capable of only limited

self-care, and is confined to his bed or wheelchair more than 50% of his waking hours”).

The Court Should Find Extraordinary and Compelling Reasons Warranting a

Sentence Reduction Based on Ms. Petite’s Deteriorating Physical and Mental Health, and
Time Already Served.

And without question, she is experiencing a serious deterioration in both her physical and
mental health because of the aging process. As detailed above, Ms. Petite’s physical and
mental wellbeing has been on the decline since she has been incarcerated, suffering from a
number of well-documented medical conditions, including, but not limited to, H/V, a virus
that attacks cells that help the body fight infection, making a person more vulnerable to
other infections and diseases; Asthma, is a condition in which your airways narrow and
swell and may produce extra mucus causing breathing difficulties, chest pains and is not
curable. It is a chronic respiratory, debilitating disease and if not well controlled will be fatal.
Furthermore, Ms. Petite’s health will undoubtedly continue to decline in the coming years.
This is more than sufficient to establish that extraordinary and compelling reasons exist
pursuant to Application Note 1(B) of § 1B1.13. See, e.g., United States v. Davis, No. PJM
00-424-2, 2020 U.S. Dist. LEXIS 40652, at *5-6 (D. Md. Mar. 5, 2020) (finding defendant
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 11o0f32 PagelD #: 919

met the definition of “extraordinary and compelling reasons” as defined by U.S.S.G. §
1B1.13 Application Note 1 where defendant “is 79 years old and reports serious
deterioration of his physical health,” including having undergone multiple prostate surgeries
and being diagnosed with benign localized hyperplasia of the prostate, and “has...served
more than 10 years of his sentence”); United States v. Young, No. 2:00-cr-00002-1, 2020
U.S. Dist. LEXIS 37395, at *24 (M.D. Tenn. Mar. 4, 2020) (“[Defendant] is 72 years old and
he has served more than nineteen years of his sentence. In addition, his physical health,
although perhaps not seriously deteriorating, is nonetheless declining due to chronic
illnesses and the aging process. Most notably, he suffers from diabetes that requires
multiple daily injections. He has high cholesterol, high blood pressure, and cataracts. In
recent years he has been diagnosed with chronic kidney disease and has suffered recurrent
bouts of abdominal pain leading to significant weight loss, among other illnesses. The
[defendant's] health will no doubt continue to decline with age.”); United States v. Mondaca,
No. 89-CR-0655 DMS, 2020 U.S. Dist. LEXIS 37483, at *5, 8-9 (S.D. Cal. Mar. 3, 2020)
(finding extraordinary and compelling reasons exist where defendant “is 77 years old[,]...has
served at least 10 years of his term of imprisonment” and “has a well-documented history of
serious deterioration in physical and mental health which is age-related,” including benign
prostatic hypertrophy, mild- to-moderate degenerative disc disease, and decrease in
memory); Spears, 2019 U.S. Dist. LEXIS 177991, at *9-10 (“[Defendant] is nearly 77 years
old and has served more than 20 years of imprisonment. His serious, possibly terminal,
health problems meet the Policy Statement category[y] of...a serious deterioration in
physical health because of the aging process.... Accordingly, he meets the requirements of
the Policy Statement's categories of extraordinary and compelling reasons [pursuant to
Application Note 1(B)}.”); United States v. Cantu-Rivera, No. H-89-204, 2019 U.S. Dist.
LEXIS 105271, at *3 (S.D. Tex. June 24, 2019) (“[Defendant] meets the age-related
definition of extraordinary and compelling circumstances in U.S.S.G.§ 1B1.13, comment{]
(n.1(B)). He is 69 years old, he is experiencing serious deterioration in physical health
because of the aging process (arthritic conditions in multiple joints, cataracts, diabetes,

prostate conditions), and he has served 30 years in prison.”)
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 12 of 32 PagelD #: 920

Since the enactment of the First Step Act on December 21, 2018, the BOP is no longer the
gatekeeper in compassionate release cases, nor is this Court in any way bound by BOP
determinations in these matters. As noted in Sester v. United States, 566 U.S. 231, 132
S.Ct. 1463, 182 L.Ed.2d 455 (2012), decisions about sentencing “should not be left to
employees of the same Department of Justice that conducts the prosecution.”

Under 18 U.S.C. 3582(c)(1)(A)(i), Ms. Petite must both meet the exhaustion requirement
and demonstrate that “extraordinary and compelling reasons” warrant a change of method
or reduction of his sentence. Ms. Petite’s exhaustion of the administrative process can be
waived in light of the extraordinary threat posed - in her unique circumstances - by the
Covid-19 pandemic. Pursuant to United States v. Sawicz, No. 08-cr-287 (ARR), 2020
WL1815851(EDNY Apr. 10, 2020), United States v. Almonte, No. 3:05-cr-58 (SRU), 2020
WL1812713 (D. Conn. Apr. 9, 2020), and United States v. Gentille, No. 19-cr-590 (KPF),
2020 WL1814158 (SDNY Apr. 9, 2020).

“Even where exhaustion is seemingly mandated by statute.....the requirement is not is not
absolute.” Washington v. Barr, 925 F .3d 109, 118 (2d Cir.2019) (citing McCarthy v.
Madigan, 503 U.S. 140, 146-47, 1992). There are three circumstances where failure to
exhaust may be excused. “First, exhaustion may be unnecessary where it would be futile,
either because agency decision makers are biased or because the agency has already
determined the issue.” Id. Second, “exhaustion may be unnecessary where the
administrative process would be incapable of granting adequate relief.” Id at 119. Third,
“exhaustion may be unnecessary where pursuing agency review would subject plaintiffs to
undue prejudice.” Id.

All three of these exceptions apply here. “Undue delay, if it in fact results in catastrophic
health consequences, could make exhaustion futile. Moreover, the relief the agency might
provide could, because of undue delay, become inadequate. Finally, and obviously, Petite
could be unduly prejudiced by such delay.” Washington, 925 F .3d at 120-21; see also
Bowen v. City of New York, 476 U.S. 467, 483 (1986) (holding that irreparable injury
justifying the waiver of exhaustion requirements exists where ‘the ordeal of having to go

through the administrative process may trigger a severe medical setback” (internal
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 13 o0f32 PagelD #: 921

quotation marks, citation, and alterations omitted); Abbey v. Sullivan, 978 F .2d 37, 46 (2d
Cir. 1992).

Courts have excused exhaustion of administrative remedy on futility grounds when an
adverse decision would be certain, see Randolph-Sheppard Vendors of Am. v. Weinberger,
795 F. Ed 90 (D.C. Cir. 1986) and when’ resort to administrative remedies would be clearly
useless.” A number of other courts have also found that requiring inmates to challenge the
BOP’s policy regarding placement through the administrative process would be futile. See,
Fagiolo v. Smith, 326 F. Supp. 2d 589, 590 (M.D. Pa. 2004), exhaustion would be futile, the
BOP has adopted a clear and inflexible policy regarding its interpretation of 18 U.S.C. 3624,
even though it has been amended by the First Step Act.

Application Note 1(D) of § 1B1.13 provides that “other reasons,” as determined by the
Director of the BOP, may constitute extraordinary and compelling reasons warranting a
reduction in sentence. U.S.S.G. § 1B1.13 cmt. n.1(D). Although § 1B1.13—which has not
been amended since the passage of the FSA—vests the Director of the BOP with the
authority to determine when such “other reasons” might warrant a reduction in a particular
case, that language is now irreconcilable with the revised statute, which permits a

defendant to bring a § 3582 motion to the Court without any response from the BOP or even
if the BOP expressly decides that no reasons warrant a reduction of sentence. As such, that
aspect of the commentary is not binding on courts and “a court may find, independent of
any motion, determination or recommendation by the BOP director, that extraordinary and
compelling reasons exist based on facts and circumstances other than those set forth in
U.S.S.G. § 1B1.13 cmt. n.1(A)-(C)....” United States v. Redd, No. 1:97-cr-00006-AJT, 2020
U.S. Dist. LEXIS 45977, at *18-19 (Ed. Va. Mar. 16, 2020); see also Young, 2020 U.S. Dist.
LEXIS 37395, at *15 (‘[T]he dependence on the BOP to determine the existence of an
extraordinary and compelling reason, like the requirement for a motion by the BOP Director,
is a relic of the prior procedure that is inconsistent with the amendments implemented by
the First Step Act.”); United States v. O’Bryan, No. 96-10076-03-JTM, 2020 U.S. Dist.
LEXIS 29747, at *3-4 (D. Kan. Feb. 21, 2020).

In other words, following passage of the FSA, “federal judges are no longer constrained by

the BOP Director’s determination of what constitutes extraordinary and compelling reasons
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 14 of 32 PagelD #: 922

for a sentence reduction.” Young, 2020 U.S. Dist. LEXIS 37395, at *15. Accordingly, this
Court has the power to determine what constitutes extraordinary and compelling reasons for
compassionate release. See United States v. Campagna, No. 16 Cr. 78-01 (LGS), 2020

U.S. Dist. LEXIS 54401, at *8 (S.D.N.Y. Mar. 27, 2020).

Here, there are at least two additional bases for finding extraordinary and compelling
reasons warranting a sentence reduction.

First, given Ms. Petite’s underlying medical conditions, Ms. Petite is at an especially high
risk of suffering serious, if not fatal, medical complications should she contract COVID-19.
Second, in light of Ms. Petite’s exemplary conduct while incarcerated and of good moral
character, she is deserving of mercy.

1. COVID-19 is an Extraordinary and Compelling Reason Warranting a Sentence Reduction
Reduction
On March 11, 2020, the World Health Organization (“WHO’) officially classified the
new strain of coronavirus, COVID-19, as a pandemic. Two days later, on March 13, 2020,
President Trump declared the COVID-19 outbreak a national emergency.As of May 29,
2020, COVID-19 has infected more than 5.8 million people worldwide, leading to at least
360,458 deaths. In the United States, at least 1.7 million have been infected, leading to
more than 100,000 deaths. These numbers almost certainly underrepresent the true scope
of the crisis.

In an effort to slow the spread of COVID-19, CDC guidelines recommend, among other
things, that individuals practice social distancing, wear face masks when out in public, and
frequently wash their hands with soap and water or a hand sanitizer that contains at least
60% alcohol. But given the conditions at correctional facilities, inmates are often unable to
follow these guidelines, leaving them at an especially high risk of contracting the virus. In
fact, public health experts are nearly unanimous in their opinion that incarcerated individuals
“are at special risk of infection, given their living situations,” and “may also be less able to
participate in proactive measures to keep themselves safe,” and “infection control is
challenging in these settings.” A recent opinion piece published in the New York Times
highlights why the risk of spreading COVID-19 is so high for those who are incarcerated: “In

America’s jails and prisons, people share bathrooms, laundry and eating areas. The toilets
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 15o0f32 PagelD #: 923

in their cells rarely have lids. The toilet tank doubles as the sink for hand washing, tooth
brushing and other hygiene. People bunked in the same cell—often as many as four—share
these toilets and sinks. Meanwhile, hand sanitizer is not allowed in most prisons because of
its alcoho! content. Air circulation is nearly always poor. Windows rarely open; soap may
only be available if you can pay for it from the commissary.”

Given these conditions, it is no surprise that COVID-19 is quickly spreading through the
federal prison system.

As of August 17, 2020, the BOP reported 11,294 federal inmates and 1,419 BOP staff have
confirmed positive test results for COVID-19 nationwide. There have been at least 114
federal inmate deaths and at least 1 staff member death attributed to COVID-19.

As the Inspector General states, “providing adequate health care to inmates remains a
challenge for the BOP,” and “certain characteristics of the BOP’s population heighten the
challenge of providing proper care for inmates, including aging inmates, inmates with

chronic illness, and inmates with mental health issues.”

As a result, the BOP is particularly ill-equipped to deal with the COVID-19 crisis as it
sweeps the country and devastates places like nursing homes and prisons, where aging
individuals with chronic diseases live in conditions that prevent social distancing. Even
federal medical centers, like FMC Carswell, are ill equipped, lacking ventilators and other
resources to combat this highly contagious disease.

According to the CDC, older adults and/or those with underlying medical conditions are at a
significantly higher risk of contracting and becoming seriously ill—and even dying—from
COVID-19.

Additionally, preliminary reports from the CDC suggest that, in the United States, people
with underlying health conditions—including Asthma, Hypertension, HIV—appear to be at
an especially high risk for severe disease from COVID-19 as compared to people without
any underlying health conditions. Courts have taken judicial notice of the threat posed by
COVID-19 to those who are incarcerated, particularly to those who are over 65 or those with
one or more underlying medical conditions. See, e.g., Ben-Yhwh, 2020 U.S. Dist. LEXIS
65677, at *10 (“Based on the Center for Disease Control and Prevention reports, the Court

takes judicial notice that there is a high probability that COVID-19 will cause older adults
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 16 of 32 PagelD #: 924

with one or more underlying serious medical conditions to be hospitalized and admitted to
the intensive care unit....”); see also United States v. Stephens, No. 15-cr-95 (AJN), 2020
U.S. Dist. LEXIS 47846, at *3 (S.D.N.Y. Mar. 19, 2020) (noting that “inmates may be at a
heightened risk of contracting COVID-19”).

In light of the extraordinary risks faced by inmates like Ms. Petite in the wake of the
COVID-19 public health crisis, many district courts—including the Southern District of
Alabama, have found that the virus constitutes an extraordinary and compelling reason
warranting a reduction in sentence.

For example, in United States v. Campagna, Judge Schofield granted compassionate
release for a defendant suffering from a compromised immune system, which put him at
significant risk if he were to contract COVID-19. The court found that the defendant's
“compromised immune system, taken in concert with the COVID-19 public health crisis,
constitutes an extraordinary and compelling reason” warranting modification of the
defendant's sentence.

2020 U.S. Dist. LEXIS 54401, at *8. See also, e.g., United States v. Hernandez, No. 18 Cr.
834-04 (PAE), 2020 U.S. Dist. LEXIS 58739, at *10 (S.D.N.Y. Apr. 2, 2020) (finding
“extraordinary and compelling reasons” to reduce the defendant's sentence due to
defendant's asthma and the “heightened medical risk presented to [the defendant] by the
COVID-19 pandemic’).

Ms. Petite is powerless to take the preventative self-care measures directed by the

CDC for her high-risk group to remain safe from COVID-19 infection. She cannot self-
quarantine or partake in “social distancing.” There are community spaces where inmates
and prison staff are in close contact. Additionally, the high- density areas are precisely the
kind of spaces that have caused the alarmingly high-spread rates of COVID-19 throughout
the United States.

Moreover, hand sanitizer, an effective disinfectant recommended by the CDC to reduce
transmission rates, is contraband in jails and prisons because of its alcohol content. As a
result, correctional health experts worry that no matter what precautions are taken by

prisons, these facilities may become incubators for COVID-19.
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 17 of 32 PagelD #: 925

Given that Ms. Petite suffers from a variety of serious underlying health issues that make
her exceptionally vulnerable to COVID-19, extraordinary and compelling circumstances
exist to support compassionate release.

2. Ms. Petite Is Deserving of Mercy

Ms. Petite’s exceptional conduct as an inmate and good moral character demonstrate

that she is deserving of mercy. This factor, in combination with the other factors discussed
above, constitutes an extraordinary and compelling reason warranting a reduction in Ms.
Petite’s sentence pursuant to Application Note 1(D) of § 1B1.13 of the Sentencing
Guidelines. See United States v. Millan, No. 91-CR-685 (LAP), 2020 U.S. Dist. LEXIS
59955, at *26 (S.D.N.Y. Apr. 6, 2020) (granting compassionate release based, in part, on
defendant's model conduct as an inmate and exceptional character); cf. Cantu-Rivera, 2019
U.S. Dist. LEXIS 105271, at *3-4 (reducing defendant's life sentence to time served based
principally on “the extraordinary degree of rehabilitation [defendant] has accomplished
during the 30 years he has been incarcerated,” including “extensive educational

33 af,

achievements,” “service as a teaching assistant in several prison facilities for high-school
equivalency and English-as-a-Second- Language programs,” and “his service in the BOP’s
suicide watch program, helping to care for inmates placed in solitary confinement due to
suicide attempts’).

It has been almost 4 years since Ms. Petite was arrested and detained in November

2016 and has proven herself to be a model inmate and a person of good moral character,
as demonstrated by her “genuinely exceptional accomplishments and meritorious prison
record.” Millan, 2020 U.S. Dist. LEXIS 59955, at *26. Her exceptional conduct and
accomplishments while incarcerated are unique and distinctively important because she
engaged in these positive activities without any tangible incentive other than
self-improvement, given that her life sentence meant that she could neither earn
“good-time” credit nor any other sentence reduction benefit. See id. at *26-27.

While incarcerated, Ms. Petite has not only sought to improve herself to the utmost

extent possible, but she has also dedicated herself to the service of others. Ms. Petite has
no record of serious misconduct since being incarcerated—an exceptional achievement for

someone who has been incarcerated for more than two decades. She has participated in
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 18 of 32 PagelD #: 926

classes and groups offered by the prison’s educational, psychology and religious services;
served as an informal support system and mentor to other inmates struggling with personal,
medical, and substance abuse. Ms. Petite’s has displayed an impressingly prosocial
behavior while incarcerated. She is a prosocial person who always is willing to sit down and
discuss the problems other inmates were suffering whether personal, medical, mental or
physical issues.

Among her many accomplishments and good deeds over the past four years, Ms.

Petite has volunteered her time helping women of Aliceville SPC struggling with
self-improvement, self-development and preparing for re-entry back into society among
other critical issues inmates face.

Ms. Petite has proven herself to be a good Mentor for the inmates, a good organizer,
self-motivated, honest, trustworthy, reliable, respectful, and courteous person.

Ms. Petite is very regretful for the past but very positive, having strong intention of further
self-improvement, rectification and positive contribution to the outside society upon her
release. Her plan is to work with a nonprofit organization to mentor kids whose parents are
incarcerated.

She also has the desire to pour her life into the lives of others, especially individuals who
are at risk for criminal behavior in hopes of turning their lives around by sharing her
experience. She is a person of high character and moral virtue. She is very kind,
compassionate and sincere.

Ms. Petite’s conduct during incarceration, even struggling with her chronic and debilitating
medical conditions, she always attempted to help those that she viewed as being less
fortunate than herself. Ms. Petite has been able to rise above severe physical handicaps,
disabilities, sickness, and distress, and yet pull herself up by her own bootstraps to
challenge herself to persist to maintain the duties and responsibilities she has for her
friends. She would make an excellent candidate for compassionate release and would
adapt wonderfully in any community.

Over the years, Ms. Petite has had a positive impact on the lives of many of her fellow

inmates.
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 19 o0f32 PagelD #: 927

As above demonstrates, Ms. Petite is deserving of mercy. Accordingly,this factor, in
combination with the other factors discussed above, constitutes an extraordinary and
compelling reason warranting a reduction in Ms. Petite’s sentence.

Ms. Petite is Not A Danger To The Safety of Any Other Person Or To The Community
Where extraordinary and compelling reasons exist, compassionate release is appropriate
provided the “defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). The factors set out
in § 3142(g) include, among others: (1) “the weight of the evidence against the person”; (2)
“the history and characteristics of the person, including—the person’s character, physical
and mental condition, family ties, employment, financial resources,...community ties, past
conduct, history relating to drug or alcohol abuse, [and] criminal history”; and (3) “the nature
and seriousness of the danger to any person or the community that would be posed by the
person’s release.” 18 U.S.C. §3142(g).

Despite her conviction which she is not diminishing her crime, which was undeniably wrong
but for what was not a violent crime, so there is nothing to suggest that if released today
Ms. Petite would pose a danger to the safety of any person or the community. To the
contrary, Ms. Petite represents a positive addition to her family and community, who are
eager to welcome her back into their lives and care for her.

If granted compassionate release, Ms. Petite’s will be residing with her cousin Joelyn
Newbury in Mobile, AL.

Ms. Newbury is eager to welcome Ms. Petite home and has agreed to take care of Ms.
Petite and ensure that she has access to the best doctors and medical treatments available.
Ms. Newbury has the financial means to care for Ms. Petite.

Ms. Newbury has agreed to care for her ailing sister and will ensure that Ms. Petite has
access to the best doctors and medical treatments available. She will take Ms. Petite to her
doctors' appointments, and she will make sure Ms. Petite is cared for daily. The fact that
Ms. Petite, after many years, still maintains close ties with Ms. Newbury and, should

She is released, intends to live with Ms. Newbury which weighs in favor of finding that Ms.
Petite does not pose a danger to any other person or to the community. See Davis, 2020
U.S. Dist. LEXIS 40652, at *6-7 (D. Md. Mar. 5, 2020) (finding it unlikely that defendant
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 20 of 32 PagelD #: 928

would recidivate based, in part, on the fact defendant “intends to reside in Miami with his
former wife, surrounded by a community of friends”); Cantu-Rivera, 2019 U.S. Dist. LEXIS

105271, at *5 (finding the defendant did not present a danger to the safety of any other
person or to the community based, in part, on “the extensive and close ties that [defendant]
maintains with his family and community”).

Moreover, Ms. Petite’s personal history demonstrates that, prior to her incarceration, she
was a devoted member of Holy Church of God, Pastor William Bettes, in Mobile, AL. She
plans to continue her participation in her Church and become a respected leader advocate
in her community and her conduct during her more than 4 years in prison is overwhelmingly
positive and reflective of her good moral character. Cf. Redd, 2020 U.S. Dist. LEXIS 45977,
at *23-24.

Despite her sentence, Ms. Petite has devoted herself over the past four years to
self-improvement and personal growth.

In many ways, Ms. Petite is not the same person that she was when she was committed to
custody 4 years ago. She has gone through a genuine transformation over the years into a
woman of sound judgment, selfless behavior, and sincere efforts to modify her own views to
accommodate others.... She has matured and evolved over the years and has grown in
sympathy, sensitivity, and understanding.

She has no thoughts nor has she engaged in any behaviors since incarcerated that would
indicate her being a risk of harm to others nor does she pose any risk to recidivate and has
only the tendency to deter from any criminal activity.

Upon Consideration Of The 18 U.S.C. § 3553(a) Factors, Dione Petite’S Time Already
Served Is Sufficient But Not Greater Than Necessary To Accomplish The Goals Of
Sentencing.

Finally, to decide whether a sentence reduction is “warranted” by the “extraordinary and
compelling reasons” that apply, the Court must also “consider[] the factors set forth in
section 3553(a) to the extent that they are applicable” to determine whether a reduced
sentence is appropriate and, if so, what the sentence should be. 18 U.S.C. § 3582(c)(1)(A).
Those factors include, among others: (1) “the nature and circumstances of the offense and

the history and characteristics of the defendant”; (2) “the need for the sentence imposed...to
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 21 o0f32 PagelD #: 929

provide just punishment for the offense[,]...to afford adequate deterrence to criminal
conduct{,]...to protect the public from further crimes of the defendant[,] and...to provide the
defendant with needed...medical care...in the most effective manner”; (3) “the kinds of
sentences available”; and (4) “the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar conduct.” 18 U.S.C. §
3553(a). “Importantly, these considerations are to be assessed against the overarching
principle that a sentence is to be sufficient, but not greater than necessary, for these
purposes.” Redd, 2020 U.S. Dist. LEXIS 45977, at *20; Davis, 2020 U.S. Dist. LEXIS
40652, at *8. The balance of the § 3553(a) factors supports granting compassionate
release.

Courts weighing § 3553(a) factors have granted release to defendants with convictions

for serious crimes and with histories of violence, finding that changed health circumstances,
aging defendants, post-offense rehabilitation, and carefully crafted conditions of supervised
release ameliorate any public safety concerns. In United States v. Bailey, for example, the
defendant was sentenced to 30 years for “an extensive racketeering scheme,” including a
specific finding that the defendant committed offenses relating to a murder. United States v.
Bailey, No. 94-cr-481 (N.D. Ill. July 24, 2019) (slip op. at 1). The defendant, who was almost
90 years old, suffered from multiple health issues and had served 25 years of his sentence.
Id. The government opposed release under the § 3553(a) factors due to the “reprehensible
nature of the offense.” Id. Although the court acknowledged the defendant's criminal history
and serious offense conduct, it found that more recent factors weighed in favor of
compassionate release, including the defendant's institutional adjustment, lack of
disciplinary infractions, the amount of time served, and his advanced age. Id. In weighing
these more recent favorable factors over the defendant's criminal history, the court granted
the reduced sentencing request, concluding that release at this stage in the defendant's life
would not minimize the severity of the offense. The court observed: “[W]hether the
Defendant serves 25 or 25 % years, he will have spent a very long time in prison, and
appropriately so, for very serious offenses.” Id. at 2.

In United States v. Asaro, No. 17-cr-127 (ARR), 2020 U.S. Dist. LEXIS 68044
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 22 of 32 PagelD #: 930

(E.D.N.Y. Apr. 17, 2020), Judge Ross granted a sentence reduction to time served to an
84-year- old career Mafioso, despite a history of violent crimes of the greatest seriousness,
including murder of a witness. Id. at *2. Asaro had served about half of a 96-month
sentence for yet another violent crime, committed while more than 75. The defendant in that
case, had suffered a stroke while incarcerated which substantially impaired his ability to
provide self-care, and had numerous other age-related ailments. Id. at *3. On consideration
of the heightened risks from COVID-19, the Court granted his compassionate release
motion, over adamant government objection. See id. at *16.

In a District of Oregon case, the court likewise granted compassionate release to a
defendant serving a 30-year sentence for leading a “major drug conspiracy.” Spears, 2019
U.S. Dist. LEXIS 177991, at *13. As explained in the court’s opinion, the defendant's history
included crimes of violence, his performance on supervised release had been poor, and he
committed the last serious offense for which he was serving time when he was in his fifties.
Id. at *12-13. Despite these findings, the district court found that the defendant was now 76
years old and suffered from “multiple chronic serious medical conditions and limited life
expectancy.” Id. at *3. Although the government maintained that the defendant remained
dangerous, the court disagreed, concluding that, in light of the defendant’s strong family
support, the age of his prior convictions, and his diminished physical condition, “appropriate
supervision conditions can mitigate any limited risk” to public safety and provide sufficient
specific deterrence. Id. at *15.

Similarly, in United States v. McGraw, the court granted compassionate release from the
defendant's life sentence for a drug trafficking conspiracy based principally on the
defendant’s serious health concerns and diminished ability to provide self-care. The
defendant, who was approximately 55 years old at the time of the offense and had been in
custody for nearly 17 years, was now 72 years old and suffered from limited mobility,
diabetes, chronic pain, chronic kidney disease, and hypertension. 2019 U.S. Dist. LEXIS
78370, at *3. The government argued that the defendant remained a danger to the
community because of his leadership in a notorious motorcycle gang, the Diablos
Motorcycle Club, noting that he could continue his criminal activity with simple access to a

telephone. Id. at *11, 14. The court, however, concluded that given defendant's frail health,
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 23 of 32 PagelD #: 931

his positive record at the institution, and the ability of the court to impose conditions that

would reasonably assure the safety of the community upon release, the more flexible

compassionate release statute, as amended by the FSA, favored granting defendant's

motion. Id. at *15-16. The court found that, under the circumstances, defendant’s time

already served was sufficient:
But further incarceration is not needed to deter [defendant] from further offenses;
nor, for the reasons described above, is it necessary to protect the public from future
crimes. Finally, [defendant] has served much of his sentence while seriously ill and in
physical discomfort. This means that his sentence has been significantly more
laborious than that served by most inmates. !t also means that further incarceration
in his condition would be greater than necessary to serve the purposes of
punishment set forth in § 3553(a)(2).

The cases cited above amply demonstrate that Ms. Petite’s age, advanced frail

medical condition, and exemplary conduct as an inmate all weigh in favor of compassionate

release. Ms. Petite’s sentence has been “significantly more laborious than that served by

most inmates,” as it has been marred by extreme pain, side effects, and difficulty partaking

in normal activities. Id. at *15-16. Moreover, given her underlying medical conditions, she is

at an extremely high risk of serious illness or death should she contract COVID-19, which

has already infected several Aliceville SPC inmates.

Notwithstanding her circumstances and the harsh conditions of her confinement, Ms.

Petite has proven herself to be a model inmate and a person of good moral character.

Ms. Petite has no record of serious misconduct since being incarcerated and she is

highly regarded by her fellow inmates and the staff at Aliceville SPC. She has presented

herself to be a kind, compassionate, generous, and sincere woman.

Ms. Petite “has proven herself to be a good Mentor for the inmates, a good organizer,

self-motivated, honest, trustworthy, reliable, respectful, and courteous person.

During the years, Ms. Petite has always attempted to help those she viewed as being less

fortunate than herself. In this regard, she would often spend time talking with other inmates

suffering with personal, medical, mental or physical issues.

Ms. Petite has devoted the past four years to self-improvement and personal growth,
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 24 of 32 PagelD #: 932

demonstrating that, in many ways, Ms. Petite is not the same person that she was when
committed to custody 4 years ago.

Cf. Millan, 2020 U.S. Dist. LEXIS 59955, at *26

(“[Defendant] is no longer the immature and irresponsible young man who committed his
offenses in his early 20s.... In the almost three decades that have passed since he was
arrested (and detained) in 1991, and despite having had no realistic hope of release,
[defendant] has done everything in his power to rehabilitate himself, as demonstrated by his
genuinely exceptional accomplishments and meritorious prison record.”). Under these
circumstances, further incarceration “would be greater than necessary to serve the

purposes of punishment set forth in § 3553(a).” McGraw, 2019 U.S. Dist. LEXIS 78370, at
*16.

The need to provide adequate medical care in the most effective manner also now weighs
heavily in favor of allowing Ms. Petite to seek medical treatment outside the confines of the
BOP.

See 18 U.S.C. § 3553(a)(2)(D); see also Sholler, 2020 U.S. Dist. LEXIS 86084, at *13 (“The
Court has considered the applicable sentencing factors from 18 U.S.C. § 3553(a) and finds
that they are consistent with granting defendant's motion for compassionate release.
Among other considerations, the ‘need . . . to provide the defendant with needed .. .
medical care . . . in the most effective manner’ weighs in favor of early release.” (quoting 18
U.S.C. § 3553(a)(2)(D))).

Commentators have found significant issues with the BOP’s provision of medical care
services, noting, in particular, pervasive medical staffing shortages and treatment delays.
See. United States v. Angela Beck, 1:13-CR-186-6, U.S. District Court, (Middle District of
North Carolina 2109). This facility Aliceville has numerous cases of medical neglect and
medical malpractice filed against them in lawsuits.

Even the Inspector General has noted that “providing adequate health care for inmates
remains a challenge for the BOP,” and “certain characteristics of the BOP’s population
heighten the challenge of providing proper care for inmates, including aging inmates,
inmates with chronic illness, and inmates with mental health issues.” These issues are

especially concerning in the wake of the COVID-19 public health crisis. As an inmate, Ms.
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 25 of 32 PagelD #: 933

Petite is not entitled to the doctor of her choosing. She cannot schedule timely
appointments and it is difficult for her to receive much- needed treatments to mitigate and
slow the progression of her illnesses. She has been delayed several necessary medical
treatments, based on her prior negative experiences and concerns regarding the quality of
treatment options available to her as an inmate at Aliceville SPC. See. USA vs. Angela
Michelle Beck, 1:13-CR-186-6, Middle District North Carolina (June 28, 2019). If granted
compassionate release, Ms.Petite would have the option to explore different treatments to
address her illnesses and find medical professionals that present a lower risk of
post-treatment complications. The issue of choosing a doctor to provide care has been
previously found by at least one district court to be an appropriate factor in granting a
request for compassionate release made by the BOP. United States v. DiMasi, 220 F. Supp.
3d 173, 177 (D. Mass. 2016) (“Inmates have a constitutional right to adequate medical care.
They do not have a right to optimal medical care or to the doctors of their choice. While on
Supervised Release, [defendant] will have the liberty of selecting the doctors and hospitals
he wants to treat him, and will have the opportunity to obtain what may be better medical
care than he would if he remained in custody.”).

As noted, if granted compassionate release, Ms. Petite’s will reside with her cousin Ms.
Joelyn Newbury and she will ensure that Ms. Petite has access to the best medical care
available. Ms. Newbury has the financial means to be able to provide Ms. Petite with a
higher quality of care than that which is available at Aliceville SPC. The fact that treatment
in the community would be more efficient, timely, and less burdensome on the BOP’s
medical costs also weighs heavily in favor of reducing Ms. Petite’s sentence. Additionally
Ms. Petite’s frail condition demonstrates that Ms. Petite is unlikely to reoffend and does not
pose a danger to the community. Courts have repeatedly recognized that inmates in Ms.
Petite’s age group are the least likely to recidivate. See, e.g., Redd, 2020 U.S. Dist. LEXIS
45977, at *23 (noting that a 64-year-old defendant is “statistically unlikely to recidivate”);
Mondaca, 2020 U.S. Dist. LEXIS 37483, at *15 (“Defendant is 77 years old and in the class
of prisoners least likely to recidivate.”). Ms. Petite’s physical and mental condition show that
the aging process will now limit her engagement in anything that could present a danger.
McGraw, 2019 U.S. Dist. LEX!S 78370, at *13 (reducing defendant's life sentence to time
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 26 of 32 PagelD #: 934

served based principally on his serious medical conditions, even though he had a long
criminal history and had occupied a leadership position in the Diablos motorcycle gang,
noting that defendant's “frail condition...demonstrates that there are conditions the Court
could impose to ‘reasonably assure...the safety of any other person and the community”);
United States v. Brittner, No. CR 16-15-M-DLC, 2019 U.S. Dist. LEXIS 73653, at *9 (D.
Mont. May 1, 2019) (“[T]he Court is convinced that [defendant] poses no safety risk to the
community. [Defendant] is in an advanced stage of cancer and is wheelchair bound. He is
fatigued, weak, and his memory continues to worsen.”).

Finally, Ms. Petite’s release, after serving 4 years, would not be outside of the mainstream,
nor would it minimize the severity of the offense. In terms of “sentences available,”

§ 3553(a)(3). And, in fact, “the need to avoid unwarranted sentence disparities,” as provided
in § 3553(a)(6), actually weighs in favor of compassionate release in this case.

Ms. Petite’s time already served "is also a period of time that promotes respect for the law
and provides just punishment." Id. at *20-21.

Now during her ailing health conditions, if granted compassionate release, the time Ms.
Petite has left will be spent attempting to manage her illnesses, limiting her level of pain and
discomfort, and reconnecting with her family. For the reasons detailed above, the§ 3553(a)
factors weigh in favor of finding that Ms. Petite’ s time already served is sufficient and that
further incarceration would be greater than necessary to accomplish the goals of
sentencing. For all these reasons, a reduction in sentence for the extraordinary and

compelling reasons that exist in this case would be "warrant ed]."

For the foregoing reasons, extraordinary and compelling reasons exist that warrant
reduction of defendant Dione Petite’s sentence. She therefore respectfully requests that the
Court grant a reduction in sentence to time served and set a term of supervised release
accordingly. Moreover, in light of the nature of this request and Ms. Petite's condition, the
Court is respectfully requested to expedite the consideration of this motion to the extent

possible.
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 27 of 32 PagelD #: 935

Respectfully Submitted on 4th of September 2020.

   
 

Dione Petite No. 12611-003
UCC 1-308

Aliceville Satellite Prison Camp
P.O. Box 487

Aliceville, AL 35442

 
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 28 of 32 PagelD #: 936

CERTIFICATE OF SERVICE

| hereby certify, under penalty of perjury under the laws of the United States of America
pursuant to 28 U.S.C. 1746 that | have served a true and correct copy of the foregoing:

e Motion for Expedited Compassionate Release is served upon the following address(es)
by placing same in sealed envelope, bearing sufficient postage for delivery via US Postal
service FIRST CLASS MAIL to:

United States Clerk of Court United States Attorney Office
US District Court Southern District Of Alabama 63 Royal Street #600
155 Street Joseph Street Mobile, Alabama 36602

Mobile, Alabama 36602

Dated: September 4th, 2020

y : > f t
>, sn 2 LES Le. ~

Dione Petite Reg. #12614003
Without prejudice UCC 1-308
Aliceville Satellite Prison Camp
P.O. Box 487

Aliceville, Alabama 35442

 
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 29 of 32 PagelD #: 937

Centers for Disease
Control and Prevention

 

 

People with Certain Medical Conditions
People with Certain Medical Conditions

Updated Sept. 11, 2020

 

¥ eames

Summary of Recent Changes

Revisions were made on july 17, 2020 to reflect recent data supporting increased risk of severe COVID-19 among
individuals with cancer. The listed underlying medical conditions in children were also revised to indicate that these
conditions might increase risk to better reflect the quality of available data currently. We are learning more about
COVID-19 every day, and as new information becomes available, CDC will update the information below.

People of any age with certain underlying medical conditions are at increased risk for severe illness from COVID-1 9:
People of any age with the following conditions are at increased risk of severe iliness from COVID-19:

*® Cancer

* Chronic kidney disease

¢ COPD (chronic obstructive pulmonary disease)

¢ Immunocompromised state (weakened immune system) from solid organ transplant

© Obesity (body mass index [BMI] of 30 or higher)

¢ Serious heart conditions, such as heart failure, coronary artery disease, or cardiomyopathies
* Sickle cell disease

© Type 2 diabetes mellitus

COVID-19 is a new disease. Currently there are limited data and information about the impact of underlying medical
conditions and whether they increase the risk for severe illness from COVID-19. Based on what we know at this time,
people with the following conditions might be at an increased risk for severe illness from COVID-19:
° Atma dnbGerateGe4evere-N Document 181 Filed 09/14/20 Page 30 o0f 32 PagelD #: 938

e Cerebrovascular disease (affects blood vessels and blood supply to the brain)
© Cystic fibrosis
e Hypertension or high blood pressure

¢ immunocompromised state (weakened immune system) from blood or bone marrow transplant, immune
deficiencies, HIV, use of corticosteroids, or use of other immune weakening medicines

*® Neurologic conditions, such as dementia

* Liver disease

e Pregnancy

¢ Pulmonary fibrosis (having damaged or scarred lung tissues)
e Smoking

e Thalassemia (a type of blood disorder)

* Type 1 diabetes mellitus

Want to see the evidence behind these lists?

Children who have medical complexity, who have neurologic, genetic, metabolic conditions, or who have congenital
heart disease might be at increased risk for severe illness from COVID-19 compared to other children.

The list of underlying conditions is meant to inform clinicians to help them provide the best care possible for
patients, and to inform individuals as to what their level of risk may be so they can make individual decisions about
illness prevention. We are learning more about COVID-19 every day. This list is a living document that may be
updated at any time, subject to potentially rapid change as the science evolves.

Reduce your risk of getting COVID-19

it is especially important for people at increased risk of severe illness from COVID-19, and those who live with them, to
protect themselves from getting COVID-19.

The best way to protect yourself and to help reduce the spread of the virus that causes COVID-19 is to:

e Limit your interactions with other people as much as possible.

© Take precautions to prevent getting COVID-19 when you do interact with others.

if you start feeling sick and think you may have COVID-19, get in touch with your healthcare provider within 24 hours.

Venturing out into a public setting? What to consider before
you go.

As communities and businesses across the United States are opening, you may be thinking about resuming some
activities, running errands, and attending events and gatherings. There is no way to ensure you have zero risk of
infection, so it is important to understand the risks and know how to be as safe as possible.
Case 1:16-cr-00245-CG-N Document 181 Filed 09/14/20 Page 31 o0f32 PagelD #: 939

Immunocompromised state (weakened immune system) from blood, bone marrow, or organ transplant;
HIV; use of corticosteroids; or use of other immune weakening medicines

Many conditions and treatments can cause a person to be immunocompromised or have a weakened
immune system. These include: having a solid organ transplant, blood, or bone marrow

transplant; immune deficiencies; HIV with a low CD4 cell count or not on HIV treatment; prolonged use
of corticosteroids; or use of other immune weakening medicines. Having a weakened immune system
may increase your risk of severe illness from COVID-19.
Dj one Pel: Le“ Vachi-co3” 181 Filed 09/14/20 Page 32 of 32 PagelD #: 940
Ae 2 Il
P.O. Box 4249 “HN
Aliceville, AL 35442

U.S. POSTAGE PAID

Pou RENN,

31804

Se pip?
2.00

R2305H127610-05

$

 

 

 

2 2

United States Clerk of Court
U.$. Districd Court
ISS Street Joseph Street

Mobile, AL 24002
